ICJ_160_NuclearDisarmament_MHL_GBR_2016-10-05_JUD_01_PO_03_EN.txt. 877




             SEPARATE OPINION OF JUDGE OWADA



   1. I concur with the conclusions of the Judgment as contained in its
operative part (dispositif) (para. 59). Yet I am particularly sensitive to
the tragic history of the Republic of the Marshall Islands (hereinafter the
“RMI”), which as a nation suﬀered as a consequence of the extensive
nuclear testing that took place on its territory. As recognized in the pres-
ent Judgment, this experience has created reasons for special concern
about nuclear disarmament on the part of the RMI, including its compel-
ling interest with respect to the obligation of nuclear-weapon States under
Article VI of the Treaty on the Non-Proliferation of Nuclear Weapons
(para. 44). It is for this reason not too diﬃcult to comprehend the
position adopted by the RMI in the present case in relation to the duties
of the nuclear-weapon States under Article VI of the NPT. And yet, when
it comes to the question of whether this court of law is able to
exercise jurisdiction in relation to the claim advanced by the Applicant,
something more than a mere divergence of positions between the Appli-
cant and the Respondent is required as a matter of law. More speciﬁcally,
it has to be demonstrated that this factual divergence of positions
between the Parties has crystallized into a concrete legal dispute
capable of adjudication by this Court at the time of the ﬁling of the
Application.
   2. The task of the Court in the present case is therefore to ascertain,
not the existence vel non of a divergence of opinions between the Parties,
but whether this divergence had developed into a concrete legal dispute by
the time the Application was ﬁled. The International Court of Justice, as
a court of law, has to conﬁne its role strictly to the legal examination of
the claim submitted to it. It is for this reason that I feel it is incumbent
upon me to elaborate upon a few key issues in the present Judgment, with
a view to clarifying the reasoning of the Court in this legal, though poli-
tically charged, context.


                   I. The Criteria for Ascertaining
                       the Existence of a Dispute

   3. The ﬁrst issue concerns the standard applied by the Court in deter-
mining whether or not a dispute existed at the time of the ﬁling of the
Application by the RMI. Relying on the established jurisprudence of the
Court, the Judgment begins with the deﬁnition of a dispute as a disagree-
ment on a point of law or fact, a conﬂict of legal views or of interests, and
states that, for the purpose of establishing the existence of a dispute, it

48

878        nuclear arms and disarmament (sep. op. owada)

must be shown that the claim of one party is positively opposed by the
other (Judgment, para. 37). However, beyond this generally accepted
statement of principle, which is an abstract and general formulation, the
case law of the Court does not reveal much more in terms of the concrete
legal standard to be applied in determining how this requirement of “pos-
itive opposition” could be established.
   4. It is important to recognize in this context that, as stated by the
Judgment, the “determination of the existence of a dispute is a matter of
substance, and not a question of form or procedure” (ibid., para. 38).
Indeed this point is not a mere formality but a matter of cardinal signiﬁ-
cance as an indispensable precondition for the seisin of the Court by the
Applicant. The ﬁling of an application concerning a claimed dispute can
stand only on the basis of the consent of the parties, particularly when car-
ried out through the parties’ declarations accepting the compulsory juris-
diction of the Court under the Optional Clause. In fact, these declarations
endow the Court with jurisdiction to entertain only those disputes falling
within the scope of the declarations of the parties (ibid., para. 36). This
means that a dispute must ﬁrst of all be shown to exist between the par-
ties in the sense of, and to the extent of, these declarations. It is for this
reason that the Court has held that “[a] mere assertion is not suﬃcient to
prove the existence of a dispute any more than a mere denial of the exis-
tence of the dispute proves its non-existence” (South West Africa (Ethio-
pia v. South Africa; Liberia v. South Africa), Preliminary Objections,
Judgment, I.C.J. Reports 1962, p. 328). In this way, the precondition of
the existence of a dispute goes to the very heart of the exercise of jurisdic-
tion by the Court. In this sense, this is not a mere technicality.


   5. It may be recalled, on the other hand, that the Permanent Court of
International Justice observed that the Court, as an international court,
“is not bound to attach to matters of form the same degree of importance
which they might possess in municipal law” (Mavrommatis Palestine Con-
cessions, Judgment No. 2, 1924, P.C.I.J., Series A, No. 2, p. 34). The Per-
manent Court in that case determined on that basis that “[e]ven if the
grounds on which the institution of proceedings was based were defective
for the reason stated, this would not be an adequate reason for the dis-
missal of the applicant’s suit” inasmuch as “it would always have been
possible for the applicant to re-submit his application in the same terms”
(ibid.). It is also true that this Court, as its successor institution, has from
time to time accepted this approach (see, e.g., Application of the Conven-
tion on the Prevention and Punishment of the Crime of Genocide (Croa-
tia v. Serbia), Preliminary Objections, Judgment, I.C.J. Reports 2008,
pp. 438-440, paras. 81-82). Yet in the present case there is in my view no
place for the application of this doctrine. The absence of the alleged dis-
pute at the time of the ﬁling of an application is an essential ﬂaw that
serves to invalidate the very cause of action which constitutes the legal
basis on which the application is founded, and as such is not a mere pro-

49

879         nuclear arms and disarmament (sep. op. owada)

cedural imperfection that could be cured by a subsequent supplementary
act of perfection, as was the case with the Mavrommatis Palestine Conces-
sions precedent. In ﬁnding that a dispute did not exist at the time of the
ﬁling of the Application, the Court is therefore bound to conclude that it
cannot proceed to an examination of the merits of the case.

   6. A legal dispute for this purpose must be clearly distinguished from a
mere divergence or diﬀerence in the views or positions that could exist in
fact between the respective parties on the subject-matter at issue. In inter-
national relations between States, as is so often the case between individu-
als, States frequently adopt diﬀerent or divergent positions on a given
issue. Such diﬀerences or divergences, even when they are well estab-
lished, do not ipso facto represent a legal dispute of which a court of law
can be seised for adjudication.
   7. Judge Morelli cogently highlighted this important distinction
between a divergence of views as a matter of fact and a conﬂict of legal
interests as a matter of law in his opinion in the South West Africa cases,
as follows:
      “a dispute consists, not of a conﬂict of interests as such, but rather in
      a contrast between the respective attitudes of the parties in relation
      to a certain conﬂict of interests. The opposing attitudes of the parties,
      in relation to a given conﬂict of interests, may respectively consist of
      the manifestations of the will by which each of the parties requires
      that its own interest be realized . . .
         It follows from what has been said that a manifestation of the will,
      at least of one of the parties, consisting in the making of a claim or
      of a protest is a necessary element for a dispute to be regarded as
      existing.” (South West Africa (Ethiopia v. South Africa; Liberia
      v. South Africa), Preliminary Objections, Judgment, I.C.J. Reports
      1962; dissenting opinion of Judge Morelli, p. 567, para. 2.)

It is this positive opposition manifested between the parties which trans-
forms a mere factual disagreement into a legal dispute susceptible of adju-
dication.
   8. As the Court has repeatedly conﬁrmed in its jurisprudence, the exis-
tence of a legal dispute in this sense is a matter for objective determina-
tion by the Court (Alleged Violations of Sovereign Rights and Maritime
Spaces in the Caribbean Sea (Nicaragua v. Colombia), Preliminary Objec-
tions, Judgment, I.C.J. Reports 2016 (I), p. 26, para. 50). In making this
objective determination, the Court has always been led to consider
whether the party claiming the existence of a dispute (i.e., the applicant)
has established by credible evidence that its claim is positively opposed by
the other party (i.e., the respondent).
   9. It must be emphasized that the context in which this issue of the
existence of a dispute vel non has arisen is unique in each case. By my
calculation, there are 19 cases throughout the case history of the PCIJ

50

880        nuclear arms and disarmament (sep. op. owada)

and the ICJ in which this issue has been raised. An analysis of the juris-
prudence of the Court could create the impression that the Court has
applied changing criteria in assessing whether there is a dispute for the
purpose of its jurisdiction in these cases. In each of these cases, however,
the Court has carefully considered the speciﬁc facts and unique circum-
stances of the case and assessed the evidence as presented by the parties,
leading to a careful assessment of factors such as the existence vel non of
any notiﬁcation of the dispute through prior diplomatic exchanges, of an
exhaustion of negotiations between the parties on the subject-matter at
issue, and even of any reaction to certain statements of one party by the
other party.
   10. It might be tempting to conclude from these cases that the Court’s
reliance on each of these factors evidences a certain threshold that must
be met in order to establish the existence of a dispute. Such an interpreta-
tion of the jurisprudence of the Court might appear to oﬀer a neat legal
standard deliberately developed over time by the Court and applicable to
all cases, including the present one. Yet, in my view, the jurisprudence of
the Court on this issue is not quite so linear. These cases, many of which
are discussed in the present Judgment, simply represent case-speciﬁc
instances in which the evidence presented by the parties was adjudged by
the Court to be suﬃcient — or insuﬃcient, as the case may be — to estab-
lish the existence of a dispute. There is thus an inherent danger in any
attempt to formulate the Court’s consideration of these case-speciﬁc types
of evidence into a threshold capable of serving as a litmus test determina-
tive of the existence of a legal dispute in each case.

   11. This point must be borne in mind when appreciating the true
meaning of the element of the respondent’s awareness, as introduced by
the present Judgment. The Judgment states that what is required is that
the “evidence must show that . . . the respondent was aware, or could not
have been unaware, that its views were ‘positively opposed’ by the appli-
cant” (Judgment, para. 41). The Judgment could appear to introduce this
element of “awareness” out of the blue, as if it were a new yardstick to be
applied in the context of the present case. This could invite the criticism
that the Court has conjured up yet another new criterion for judging
whether or not there is a legal dispute. In my view, however, this aspect
of the Judgment must be understood in the context of what has been
stated above.
   12. The reality, as stated earlier, is that the issue of the existence of a
dispute has arisen in cases with diverse factual and legal claims. The evi-
dence presented by the applicants in these cases includes direct diplomatic
exchanges between the parties, statements made in multilateral fora, and
inferential conduct. The Court has demonstrated its willingness to weigh
each of these disparate factors in their respective contexts. In the case
concerning the Application of the International Convention on the Elimina-
tion of All Forms of Racial Discrimination (Georgia v. Russian Federa-
tion), for example, the Court examined statements made in multilateral

51

881        nuclear arms and disarmament (sep. op. owada)

settings, but paid “primary attention” to statements made by the Execu-
tive because “it is the Executive of the State that represents the State in its
international relations and speaks for it at the international level” (Pre-
liminary Objections, Judgment, I.C.J. Reports 2011 (I), p. 87, para. 37).
In other words, it was only those statements that could serve to make the
respondent aware of the claims that were considered relevant; positive
opposition could also be inferred from “the failure of a State to respond
to a claim in circumstances where a response is called for” (ibid., p. 84,
para. 30; emphasis added). On the other hand, in considering the conduct
of the parties in assessing the existence of a dispute, the Court has
observed that “the position or the attitude of a party can be established
by inference, whatever the professed view of that party” in order to estab-
lish the requisite positive opposition between the parties (Land and Mari-
time Boundary between Cameroon and Nigeria (Cameroon v. Nigeria),
Preliminary Objections, Judgment, I.C.J. Reports 1998, p. 315, para. 89).
It should thus be clear that the Court has considered a wide array of
multifarious factors in answering the question as to whether a dispute
existed at the time of the ﬁling of the application.


   13. The crucial point is that the common denominator running through
these diverse cases is the element of awareness; as stated in the Judgment,
it is the awareness of the respondent which demonstrates the transforma-
tion of a mere disagreement into a true legal dispute between the parties.
This principle requires the applicant to establish that the respondent “was
aware, or could not have been unaware, that its views were ‘positively
opposed’ by the applicant” (Judgment, para. 41). It may not strike one as
a strict legal standard that is easy to establish in all concrete situations,
but it nevertheless forms an essential common denominator underlying
the reasoning of the Court in its analysis of the existence of a dispute
throughout its case history.

   14. I have tried to demonstrate that this element of awareness is not
being introduced in the present Judgment as another new criterion that
could be used as an alternative to other factors to establish the existence
of a dispute. In my view, this element is critical, inasmuch as it is the
“objective awareness” of the parties that transforms a disagreement into
a legal dispute. The element of awareness therefore constitutes an essen-
tial minimum common to all cases where the existence of a dispute is at
issue.


                II. The Critical Date for Determining
                     the Existence of the Dispute

  15. Another important aspect of the present case is the time at which a
dispute must be shown to exist. As stated in the Judgment, the Court has

52

882         nuclear arms and disarmament (sep. op. owada)

made clear that “the date for determining the existence of a dispute is the
date on which the application is submitted to the Court” (Judgment,
para. 42). However, the RMI argued that the Judgments of the Court in
several previous cases support its contention that statements made during
the proceedings may serve as evidence to establish the existence of a dis-
pute. In addition to the example of the Certain Property (Liechtenstein v.
Germany) case, the RMI relies on the Judgment of the Court in the case
concerning the Application of the Convention on the Prevention and Pun-
ishment of Genocide (Bosnia and Herzegovina v. Yugoslavia) (ibid.,
para. 54). The Court cogently explained the correct meaning of these
precedents in the Judgment, but the latter case would seem to require a
more detailed account of the unique circumstances presented by that case
in order to correct this understanding of the Applicant.

   16. It is true that the Court in its 1996 Judgment in the Genocide case
did not make an explicit reference to any evidence before the ﬁling of the
Application in aﬃrming the existence of a dispute. However, it is impor-
tant to highlight the two key elements unique to that case. They are both
highly relevant and serve to distinguish this 1996 Judgment from the rest
of the Court’s jurisprudence on the issue of the existence of a dispute at
the time of the ﬁling of the application. The ﬁrst is that, in that case, Bos-
nia and Herzegovina invoked the Convention on the Prevention and Pun-
ishment of the Crime of Genocide as the source of the Court’s jurisdiction.
Article IX of the Convention provides that:

         “‘Disputes between the Contracting Parties relating to the interpre-
      tation, application or fulﬁlment of the present Convention, including
      those relating to the responsibility of a State for genocide or for any
      of the other acts enumerated in article III, shall be submitted to the
      International Court of Justice at the request of any of the parties to
      the dispute.’” (Application of the Convention on the Prevention and
      Punishment of the Crime of Genocide (Bosnia and Herzegovina
      v. Yugoslavia), Preliminary Objections, Judgment, I.C.J. Reports
      1996 (II), p. 614, para. 27.)
Yugoslavia, as the Respondent, argued that there was no “international
dispute” falling under the terms of Article IX of the Genocide Conven-
tion. In other words, in this case Yugoslavia did not contest the “exis-
tence of a dispute” for the purposes of the seisin of the Court, but rather
questioned the “existence of a dispute for the purposes of the compromis-
sory clause of the Convention (i.e., Article IX)”, as in its view this was
not an international dispute for the purposes of the Convention. This
clearly serves to distinguish that case from other cases, where the issue
was purely “the existence of a legal dispute”.
   17. Furthermore, in weighing the statements made by the parties during
the course of the proceedings, the Court “note[d] that there persists” a situ-
ation of opposing views, thus signifying that a dispute had been in existence

53

883        nuclear arms and disarmament (sep. op. owada)

at the time of the ﬁling of the Application (Application of the Convention on
the Prevention and Punishment of the Crime of Genocide (Bosnia and Herze-
govina v. Yugoslavia), Preliminary Objections, Judgment, I.C.J. Reports
1996 (II), p. 614, para. 29; emphasis added). The use of this language could
be taken as an indication of the position taken by the Judgment that the
statements made after the ﬁling of the Application were referred to only as
an aﬃrmation of the continuation of a pre-existing dispute.
   18. In sum, the mixed questions of law and fact tied to the merits of
that case made the question to be decided by the Court very diﬀerent
from the question at issue in the present proceedings. In light of these fac-
tors, the reference in that Judgment to statements made after the ﬁling of
the Application were due to the special circumstances of that case and
therefore should not be understood as signalling a departure from the
Court’s consistent jurisprudence on this subject.



              III. The Question of the Evidence Presented
                        by the Marshall Islands

   19. Finally, the Judgment of the Court in this case may appear to some
to adopt a piecemeal approach with regard to the evidence presented
by the Applicant. Speciﬁcally, some may feel that the Court considers
and ultimately rejects as insuﬃcient each individual category of evidence
submitted by the RMI, but does not weigh the evidence in a comprehen-
sive way. It may be recalled in this context that the Applicant argued
that:

      “the RMI and the United Kingdom, by their opposing statements and
      conduct, have manifested the existence of a dispute over the United
      Kingdom’s non-compliance with its Treaty and customary interna-
      tional law obligations to pursue in good faith, and bring to a conclu-
      sion, negotiations leading to nuclear disarmament in all its aspects
      under strict and eﬀective international control” (Memorial of the
      Marshall Islands, para. 102).

In other words, the Applicant argued that the evidence when taken as a
whole demonstrated the existence of a dispute.
   20. It is my view, however, that the Court did examine all of the evi-
dence presented and did correctly determine that the evidence — even
when taken as a whole — was not suﬃcient to demonstrate the existence
of a dispute.
   21. Having stated this, however, it may be useful to add that a new
legal situation might emerge as a result of the present proceedings in which
the existence of a dispute could be said to have crystallized. A new Appli-
cation could be ﬁled on this basis, which might not be subject to the same

54

884        nuclear arms and disarmament (sep. op. owada)

preliminary objection to jurisdiction as upheld in the present case. This
would be the case to the extent that the present Judgment reﬂects the posi-
tion of the Court with respect to the legal situation that existed at the time
of the ﬁling of the Application in the present case. In this sense, the present
Judgment arguably might not automatically constitute a legal bar to the
examination of a new claim on its merits in the future. The viability of
such a new application would naturally remain an open question and its
fate would depend upon the Court’s examination of all of the objections
to jurisdiction and to the admissibility of the claim. The Court would only
be in a position to examine the merits if it were satisﬁed that it had juris-
diction and the claim was admissible with regard to such a new case.

                                                (Signed) Hisashi Owada.




55

